Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,740,702. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader in each and every aspect of the patent claim and are thus anticipated.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 11,288,650.   Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader in each and every aspect of the patent claim and are thus anticipated.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamtgaard (US 2014/0285660).
Regarding claim 1, Jamtgaard teaches a method comprising through a computer vision monitoring system, detecting and tracking a human as a computer vision modeled person within an environment (0046-0047  a computer vision model is used to track individuals and identify where they lie on a coordinate plane), the computer vision monitoring system being part of a computing platform managing a user interaction experience (0099, the tracking is used to enhance and modify a shopping experience, the user may be sent information, and thus interacted with);  through at least one associative mechanism, establishing an association between the computer vision modeled person and at least one associative element and thereby associating the computer vision modeled person and a user-record linked through the associative element (0083-0087 describes the process of computer modeling the person  for tracking)  and directing the user interaction experience at least in part based on the combination of the modeled person and at least the user-record (para [0113]-[0116] describes using the person’s identity and associated information , such as providing a coupon through a phone number.).

Regarding claim 2, Jamtgaard teaches establishing the association comprises of, through an association monitoring system, detecting a device instance with coincident proximity to the modeled person (para [0039], [0042]) and selecting a user-record by an identifier of the device instance (para [0099]), thereby associating the modeled person, the device instance, and the user-record (0099-0100,  information is sent to the user based on Identification and association]
Regarding claim 3, Jamtgaard teaches the method of claim 2, wherein authenticating a user-account in the device instance and wherein selecting a user-record in association with the device instance comprises selecting a user-record based on the user-account authenticated on the device instance when the device instance is detected [0100, user device is securely signed in and associated with an identification]

Regarding claim 4, Jamtgaard teaches the method of claim 2, wherein directing the user interaction experience comprises synchronizing state at the device instance with state of the computer vision monitoring system  [0100 the device instance is registered when is within the store  and is registered and thus synchronized for communication]

Regarding claim 5, Jamtgaard teaches the method of claim 2, wherein the user interaction experience comprises communicating modeled state of the CV monitoring system to the device instance [0109 modeled location is communicated to the mobile device]

Regarding claim 6, Jamtgaard teaches the method of claim 2, wherein at the computing platform, receiving user input communicated from the device instance (0104-0107, at least barcode scanning); and wherein directing the user interaction experience comprises executing the user interactive experience based in part on the combination of modeled state of the computer vision monitoring system and the user input [0107, 0109 in store direction is provided]

Regarding claim 7, Jamtgaard teaches the method of claim 2, wherein the device instance is an application instance operable on a personal computing device [0122, computer program on a computing device].

Regarding claim 8, Jamtgaard teaches the method of claim 2, wherein the device instance is a computing device with shared usage in the environment (para [0100], multiple devices can connect to wi-fi, so the wi-fi server is a shared usage device).

Regarding claim 9, Jamtgaard teaches the method of claim 2, wherein detecting the device instance comprises detecting a device signature (para [0041], a devices multipath signature may be detected]).

Regarding claim 10, Jamtgaard teaches the method of claim 2, wherein detecting the device instance comprises detecting location of a device instance within the environment [0041-0042, localization is performed].

Regarding claim 11, Jamtgaard teaches the method of claim 2, wherein detecting the device instance comprises entering the device instance into a pairing mode configured to generate an identifying signal through a user interface output If the device instance (para [0100], [0105]).

Regarding claim 12, Jamtgaard teaches the method of claim 2, wherein detecting the device instance comprises, at the device instance, directing a physical action of the user and detecting a corresponding physical action of the modeled person and thereby associating the device instance with the modeled person (para [0107], [barcode scan].

Regarding claim 13, Jamtgaard teaches at the device instance in communication with the computing platform, sensing device motion and wherein establishing an association between the computer vision modeled person and at least one associative element comprises detecting the associated device instance with device motion that satisfies a synchronization condition with computer vision modeled person activity ([0081]-[0083], the device is localized and tracked while performing the activities).

Regarding claim 16, Jamtgaard teaches establishing the association is established through multiple instances of established associations at different locations and times in the environment (para [0113-0114], the location of the shopper may be used to provide, for example, location specific advertisements).

Regarding claim 17, Jamtgaard teaches prior to establishing an association, requesting confirmation of the association of a device instance, and establishing the association upon receiving affirmative confirmation of the association (para [0100], [0105], the user may input ID and password, among other actions).

Regarding claim 18, Jamtgaard teaches. through the computer vision monitoring system, detecting and tracking a second human as a second computer vision modeled person within the environment (para [0038], [0046]); . establishing an association between the second computer vision modeled person and at least a second associative element and thereby associating the second computer vision modeled person and a second user-record linked through the second associative element and. directing a second user interaction experience at least in part based on the combination of the second modeled person and at least the second user-record [0099, 00113-0116, this is merely repeating the process with a second device].

Regarding claim 19, Jamtgaard teaches the user-record is an anonymous user-record (para [0100], the user may use guest wi-fi).

Regarding claim 20, teaches the user-record is a user-account with user managed authentication credentials (para [0100], [0105], user ID and password).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamtgaard in view of  Duri (US 2008/0228585)
Regarding claim 14, Jamtgaard teaches at the device instance receiving identification (para [0100], [0105]); and associating human identity confirmation with the modeled person and user-record (para [0052], [0100], [0105]), but fails to disclose biometric. Duri teaches biometric (abstract; para [0007], [0019]). It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the method of Jamtgaard to include biometric as taught biometrics provides another layer of security when trying to associate a user identity as it is difficult to steal or fake.

Regarding claim 15, Jamtgaard teaches establishing association further comprises identifying a human through the computer vision system and associating a human identity with the modeled person (para [0052], [0100], [0105]), but fails to disclose biometrically. Duri teaches biometrically (abstract; para [0007], [0019]). It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the method of Jamtgaard to include biometrically as taught by Duri as biometrics provides another layer of security when trying to associate a user identity as it is difficult to steal or fake. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648